Mass Megawatts Wind Power, Inc 95 Prescott Street Worcester, MA 01605 October 29, 2010 Jennifer Thompson Branch Chief United States Securities and Exchange Commission Washington, D.C. 20549 RE:Mass Megawatts Wind Power, Inc. Answers to Comments of the Letter on October 22, 2010 Regarding Form 10 K/A for the Fiscal Year Ended April 30, 2010 filed October 13, 2010 having a File No.0-32465 Dear Ms. Thompson, In your comment letter dated October 22, 2010, you have issued one comment. In the letter, the comment stated.” We have reviewed your response to comment two in our letter dated September 23, 2010.We have also reviewed the certification in your Form 10-K/A filed October 13, 2010.Please be advised that your certification continues to differ from the certification set forth in Item 601(b) of Regulation S-K.Most notably, you refer to “small business issuer” instead of “registrant” throughout the certification.Also, in paragraphs one and two, you refer to “this annualreport” instead of “this report”.Please amend your Form 10-K to provide the certification exactly as set forth in Item 601(b) (31) of Regulation S-K and ensure that all future filings use the exact wording set forth in Item 601(b) (31) of Regulation S-K.When you amend your filing, please ensure that the certification is signed as of a recent date. Response:Mass Megawatts Wind Power, Inc. has corrected the certification and filed a second amended 10-K with wording of the document amended for compliance to Item 601(b) (31) of Regulation S-K.The certifications of future filings will be in compliance of Item 601(b) (31) of Regulation S-K. The Company is responsible for the adequacy and accuracy of the disclosure in the filing. The staff comments or changes to the disclosure in response to staff comments do not foreclose the commission from taking any action with respect to the filings. The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/Jonathan Ricker Chief Executive Officer and Chief Financial Officer Mass Megawatts Wind Power, Inc. 95 Prescott Street Worcester, MA 01605
